DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s arguments with respect to claims 1 – 15 have been considered, but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pagaila et al. (U.S. Patent Publication No. 2011/0024888).
Regarding claim 1, in Figure 8, Pagaila discloses a component carrier, comprising: a stack (comprising 126, 122, 124) comprising at least one electrically insulating layer structure (122, 124, 126) and at least one electrically conductive layer structure (128, 130) and having a through hole (136, Figure 3c) extending from a first main surface of the stack to a second main surface of the stack; an interposer (138) in see Figure 9 of the drawings of the claimed invention in which component 120 directly opposes interposer 115 via contacts 105 and component 110 directly opposes interposer 115 via contacts 105 --- in other words, the components are not directly on the interposer in Figure 9 of the claimed invention), wherein the second component is directly connected with the interposer and the stack (Figure 8).
Regarding claim 2, Pagaila discloses wherein the second component is also mounted partially on the first main surface of the stack (Figure 8).
Regarding claim 3, Pagaila discloses wherein a section of the stack surrounding the interposer comprises further stack connection elements between the first main surface of the stack and the second main surface of the stack to provide electric power supply via the further stack connection elements (Figure 8).
Regarding claim 4, Pagaila discloses wherein at least one of the connection elements is an electric connection element, in particular a copper structure (Figure 8).
Regarding claim 5, Pagaila discloses wherein at least one of the connection elements is an optical connection element, in particular an optical fiber or a light guide (Figure 8).

Regarding claim 7, Pagaila discloses wherein the interposer has a higher density of connection elements than connection elements of the stack in xy-plane (Figure 8).
Regarding claim 8, Pagaila discloses wherein the first component and second component collaborate functionally (Figure 8).
Regarding claim 9, Pagaila discloses wherein at least one of the first component and the second component is an active component (Figure 8).
Regarding claim 10, Pagaila discloses wherein at least one of the first active component and the second active component is a semiconductor chip and/or wherein at least one of the first active component is a processor and second active component is a memory (Figure 8).
Regarding claim 11, Pagaila discloses wherein the interposer is manufactured based on glass, silicon, ceramic or organic materials (Figure 8).
Regarding claim 12, Pagaila discloses wherein the first active component and/or the second active component is embedded in a cavity defined by the stack in the interposer (Figure 8).
Regarding claim 13, Pagaila discloses wherein at least one further active and/or passive component is surface-mounted on and/or embedded in the stack and/or the interposer.
Regarding claim 14, in Figure 8, Pagaila discloses a method of manufacturing a component carrier, the method comprising: providing a stack (comprising 126, 122, 124), comprising at least one electrically insulating layer structure (122, 124, 126) and the claim does not recite that the first active component is mounted directly on the interposer; in addition, in Figure 9 of the drawings of the claimed invention, the components are not mounted directly on the interposer, the components directly contact the contacts 105); and mounting a second active component (212) on a second main surface (top surface) of the interposer (the claim does not recite that the second active component is mounted directly on the interposer; in addition, in Figure 9 of the drawings of the claimed invention, the components are not mounted directly on the interposer, the components are directly on the contacts 105) to thereby connect the second active component with the first active component via the interposer (Figure 8), wherein the second component is directly connected with the interposer and the stack (Figure 8).  
Regarding claim 15, in Figure 8, Pagaila discloses an electric device, comprising: a support structure (222); a component carrier mounted on the support structure, wherein the component carrier includes a stack (comprising 126, 122, 124) comprising at least one electrically insulating layer structure (122, 124, 126) and at least one electrically conductive layer structure (128, 130) and having a through hole (136, Figure 3c) extending from a first main surface of the stack to a second main surface of the stack; an interposer (138) in the through hole and having a higher density of connection elements than the stack (Figure 8); a first component (224) mounted on connection see Figure 9 of the drawings of the claimed invention in which component 120 directly opposes interposer 115 via contacts 105 and component 110 directly opposes interposer 115 via contacts 105 --- in other words, the components are not directly on the interposer in Figure 9 of the claimed invention) and being connected to the first component via the interposer (Figure 8), wherein the second component is directly connected with the interposer and the stack (Figure 8).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREMESHA S WILLIS whose telephone number is (571)270-3391. The examiner can normally be reached Monday-Friday 8am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TREMESHA S WILLIS/Primary Examiner, Art Unit 2847